           Case:21-00524-jwb   Doc #:23 Filed: 04/27/2021    Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

                                _________________

CLUCHEY, LARRY ALLEN                             Case No.: 21-00524 jwb
                                                 Chapter 7
                                                 Hon. James W. Boyd
                                                 Hearing: None

                        Debtor(s)
______________________________________________________________________________

                               JOINT CLAIMS NOTICE

Trustee Marcia R. Meoli hereby notifies all parties on the matrix for this
bankruptcy proceeding that:

1.   The above referenced Debtor commenced this case under chapter 7 of the
bankruptcy code on March 2, 2021 as a married individual.

2.   The Debtor’s spouse is Sherry D. Cluchey.

3.   You are listed as a creditor of the bankruptcy estate.

4. If you have a joint claim, you may be entitled to payment on a filed claim
from the liquidation of real estate owned jointly by the Debtor and the Debtor’s
spouse (entireties property).

5. Within 45 days of the date of this notice, please file any joint claim owed
by the above Debtor and the Debtor’s spouse. Mark any such claim “joint claim”.
Failure to file a timely joint claim may preclude you from receiving payments on
your claim from the liquidation of entireties property which the Debtor has
claimed exempt.

6.   Such claim should be filed at the United States Bankruptcy Court, One
Division Avenue, NW, Room 200, Grand Rapids, MI 49503 and served upon:

Marcia R. Meoli, trustee, 1180 Ottawa Beach Road, Suite A, Holland MI 49424
and
Robert F. Wardrop, II, WARDROP & WARDROP, PC, 300 Ottawa Avenue, NW, Ste 150,
Grand Rapids MI 49503

7. The Debtor, Debtor’s spouse, trustee, any creditor and any other interested
party may file an objection to such claim within 75 days after the date of this
notice.

8. Trustee shall administer this case according to applicable law, including In
re Trickett, 14 B.R. 85 (Bkrtcy.W.D.Mich. 1981) as it is presently applied.


April 27, 2021                             /S/Marcia R. Meoli____________
Date                                       Marcia R. Meoli, Trustee
